DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14, at lines 2-3 is objected to because of the following informalities:  the claim recites a series of alternatives which concludes with “an electrical energy storage device and an electrically powered component device” (emphasis added).  The claim should read: “an electrical energy storage device or an electrically powered component device”.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 discloses that it is “The method of claim 1, further comprising establishing an electrical connection from the energy harvesting element to at least one of an electrical energy power source, an electrical energy storage device and an electrically powered component device in the vehicle for transmitting electrical energy generated by the electrical harvesting element” (emphasis added).  Claim 1 already required connection of the energy harvesting element to an electrical energy storage device.  As such, two reasonable interpretations of claim 14 would as best understood to intend: The method of claim 1, further comprising establishing an electrical connection from the energy harvesting element to at least one of an electrical energy power sourceor an electrically powered component device in the vehicle for transmitting electrical energy generated by the electrical harvesting element”.
Claim 15 is also rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-20 of U.S. Patent No. 10,347,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference from the instant claim 1 and the claims 1 and 16 in the patent ‘777, is that the preamble discloses a purported intended effect of the method.  However, nothing in the claims breathes any life into the preamble such that it differentiates it from the prior ‘777 claims.  It is also noted that though claims 1 of the respective documents are not identical, the remaining Double Patenting rejected claims, 2-18, of the instant application are identical to claims 3 and 5-20 of the ‘777 Patent. Please refer to the side-by-side comparison of the claims on the following pages:

    PNG
    media_image1.png
    1203
    1029
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1277
    1024
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1090
    1023
    media_image3.png
    Greyscale



Regarding claim 19, the ’777 Patent discloses all of the elements of the current invention as detailed above with respect to claim 1.  ‘777, however, does not explicitly disclose that said electrical power storage device comprises a battery.
Retti teaches that it is well known to provide a related method, including providing a system that produces electrical energy for charging an electrical power storage device in a vehicle, wherein the electrical power storage device comprises a battery (Title; Abstract; pars. 0063, 0106-0111 and 0120-0124).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of ‘777 to incorporate the electrical power storage device being a battery of Retti.  It seems highly unlikely that the energy storage device of ‘777 would be drawn to a flywheel, or a hydroelectric system, or a heat sink, as it is directed to use in a vehicle, and those other energy storage devices are not useable in such an application.  As such, the only feasible electrical energy storage device in ‘777 would necessarily be a battery.  Accordingly, Retti is simply relied upon to demonstrate that it was well known in the field of energy harvesting on vehicles, to connect the energy harvesting device to an electrical energy storage device in the same manner as in ‘777, and that the storage device would obviously and naturally be expected to be a battery.  PHOSITA would not have been required to exercise any ingenuity to arrive at the use of a battery as an electrical energy storage device.
Regarding claim 20, ‘777 discloses all of the elements of the current invention as detailed above with respect to claim 1.  ’777 also discloses that the energy harvesting element comprises thin film photovoltaic material layer.
Retti teaches that it is well known to perform the related method as detailed above regarding claim 19, and further teaches that it was obvious that the photovoltaic film layer would be a thin film layer (par. 0063 and 0124).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of ‘777 to incorporate the preferred thin nature of the film of Retti.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thin film of Retti, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Moreover, there is no indication that the film of ‘777 is not thin, which is a relative term to begin with.  The use of a thin film from Retti would have been obvious to PHOSITA, because it was well known that a thin film would reduce vehicle weight and drag, and would use less materials, and would cause less deleterious heating during energy harvesting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729